Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10, 11, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU (U.S. Pub No. 20200068385 A1) in view of Karampatsis et al. (U.S. Pub No. 2021/0152615 A1).


1. Yu teaches a method of initiating a network session for a user equipment (UE) on a network, the method comprising: receiving a Session initiation protocol (SIP) message at a first network session management function (SMF) node [par 0008, 0065, 0068, the receiving, by a session management device, an identifier of a remote user equipment is performed in a control plane manner or a user plane manner. The session management device and the user plane function device in FIG. 1A respectively correspond to a session management function (SMF)]; appending, by the first network SMF node, to the session initiation SIP message, an identification of a policy charging function (PCF) node [par 0068, 0090, 0095, The SMF 105 is responsible for establishing a corresponding session connection on a network side when a user initiates a service, to provide a specific service for the user. The SMF 105 further delivers the packet forwarding policy, a QoS policy, and the like to the UP.  The SMF may first obtain service-related policy information from a policy control function (PCF), and match at least one of the temporary identifier of the remote device, the circuit identifier of the remote device, the device type of the remote user equipment, or the association identifier of the remote user equipment based on the policy information]; passing, by the first network SMF node, the appended session initiation SIP message to a session management proxy-call session control function (P-CSCF) node, without passing the appended session initiation SIP message through the UE [par 0092, 0093, The SMF delivers a policy to a UPF based on the temporary identifier of the remote UE or based on the temporary identifier of the remote UE and a device type of the remote UE. The SMF first generates a related policy for the remote user equipment based on the temporary identifier of the remote UE or based on the temporary identifier of the remote UE and the device type of the remote UE, and sends the related policy to the UPF through an N4 interface. The related policy may be a data flow detection rule (PDR) or a packet forwarding rule (FAR)];
 	Yu fail to show passing SIP message to a session management proxy-call session control function (P-CSCF) node, and selecting, by the session management P-CSCF node, the identified policy PCF node; and based at least upon selecting the identified policy PCF node, initiating the network session for the UE.
 	In an analogous art Karampatsis show passing SIP message to a session management proxy-call session control function (P-CSCF) node [par 0165, Upon receiving the SIP INVITE response (e.g., a SIP ‘183’ message), the P-CSCF 1104 sends the session information to the selected PCF 1112 (see communication 1130). In one example, the session information includes media session information for the source UE 205 (from the SIP INVITE request)], and selecting, by the session management P-CSCF node, the identified policy PCF node [par 0163,  P-CSCF 1104 may identify a PCF 1112 in the second network slice (see block 1120). For example, the P-CSCF 1104 may determine the need to select a PCF in the second network slice and send session information towards a PCF selection function (not shown)], and based at least upon selecting the identified policy PCF node, initiating the network session for the UE [par 0166, Note that this is the same SIP INVITE response received from the correspondent node 1108, which may be a SIP ‘183’ message. The UE 205, in turn, confirms the IMS session by sending a SIP ‘200 OK’ message to the correspondent node (see communication 1138)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because e P-CSCF identifies that a request of resources is to be sent to a different PCF based on the IP address.
 

2. Yu and Karampatsis create the method of claim 1, Y fail to show wherein the network session comprises a voice call.
 	In an analogous art Karampatsis show wherein the network session comprises a voice call [par 0158, The network procedure 1100 shows call flow to reserve resources for media by the 5G network slice selected based on the ICSI/IARI configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because provides  network procedure for selecting a network slice type for media traffic of an IMS session.


6. Yu and Karampatsis display the method of claim 1, Yu fail to show wherein the identification of the policy PCF node comprises an internet protocol (IP) address.
 	In an analogous art Karampatsis show wherein the identification of the policy PCF node comprises an internet protocol (IP) address [par 0163,  the P-CSCF 1104 may use the IP address in the SDP offer to discover the PCF 1112, for example from a Bootstrapping Function (“BSF”) of Diameter Routing Agent (“DRA”) in the mobile network. In a further embodiment, the P-CSCF 1104 may establish a Diameter session with the selected PCF 1112].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because e P-CSCF identifies that a request of resources is to be sent to a different PCF based on the IP address.


10. (Currently Amended) A system for initiating a network session for a user equipment (UE) on a network, the system comprising: a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor to:
receive a session initiation protocol (SIP) message at a session management function (SMF) node[par 0008, 0065, 0068, the receiving, by a session management device, an identifier of a remote user equipment is performed in a control plane manner or a user plane manner. The session management device and the user plane function device in FIG. 1A respectively correspond to a session management function (SMF)]; append, by the SMF node, to the SIP message, an identification of a policy charging function (PCF) node[par 0068, 0090, 0095, The SMF 105 is responsible for establishing a corresponding session connection on a network side when a user initiates a service, to provide a specific service for the user. The SMF 105 further delivers the packet forwarding policy, a QoS policy, and the like to the UP.  The SMF may first obtain service-related policy information from a policy control function (PCF), and match at least one of the temporary identifier of the remote device, the circuit identifier of the remote device, the device type of the remote user equipment, or the association identifier of the remote user equipment based on the policy information]; pass, by the SMF node, the appended SIP message to a proxy-call session control function (P-CSCF) node, without passing the appended SIP message through the UE[par 0092, 0093, The SMF delivers a policy to a UPF based on the temporary identifier of the remote UE or based on the temporary identifier of the remote UE and a device type of the remote UE. The SMF first generates a related policy for the remote user equipment based on the temporary identifier of the remote UE or based on the temporary identifier of the remote UE and the device type of the remote UE, and sends the related policy to the UPF through an N4 interface. The related policy may be a data flow detection rule (PDR) or a packet forwarding rule (FAR)];
 	Yu fail to show pass SIP message to a proxy-call session control function (P-CSCF) node, select, by the P-CSCF node, the identified policy PCF node; and based at least upon selecting the identified policy PCF node, initiate the network session for the UE.
 	In an analogous art Karampatsis show pass SIP message to a proxy-call session control function (P-CSCF) node[par 0165, Upon receiving the SIP INVITE response (e.g., a SIP ‘183’ message), the P-CSCF 1104 sends the session information to the selected PCF 1112 (see communication 1130). In one example, the session information includes media session information for the source UE 205 (from the SIP INVITE request)], select, by the P-CSCF node, the identified policy PCF node; and based at least upon selecting the identified policy PCF node[par 0163,  P-CSCF 1104 may identify a PCF 1112 in the second network slice (see block 1120). For example, the P-CSCF 1104 may determine the need to select a PCF in the second network slice and send session information towards a PCF selection function (not shown)], initiate the network session for the UE[par 0166, Note that this is the same SIP INVITE response received from the correspondent node 1108, which may be a SIP ‘183’ message. The UE 205, in turn, confirms the IMS session by sending a SIP ‘200 OK’ message to the correspondent node (see communication 1138)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because e P-CSCF identifies that a request of resources is to be sent to a different PCF based on the IP address.

11. Yu and Karampatsis demonstrate the system of claim 10, Yu fail to show wherein the network session comprises a voice call.
	 In an analogous art Karampatsis show wherein the network session comprises a voice call[par 0158, The network procedure 1100 shows call flow to reserve resources for media by the 5G network slice selected based on the ICSI/IARI configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because provides  network procedure for selecting a network slice type for media traffic of an IMS session.

15. Yu and Karampatsis describe the system of claim 10, Yu fail to show wherein the identification of the PCF node comprises an internet protocol (IP) address.
 	In an analogous art Karampatsis show wherein the identification of the PCF node comprises an internet protocol (IP) address[par 0163,  the P-CSCF 1104 may use the IP address in the SDP offer to discover the PCF 1112, for example from a Bootstrapping Function (“BSF”) of Diameter Routing Agent (“DRA”) in the mobile network. In a further embodiment, the P-CSCF 1104 may establish a Diameter session with the selected PCF 1112].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because e P-CSCF identifies that a request of resources is to be sent to a different PCF based on the IP address.

19. Yu provides one or more computer storage devices having computer- executable instructions stored thereon for initiating a network session for a user equipment (UE) on a network, which, on execution by a computer, cause the computer to perform operations comprising: receiving a Session initiation protocol (SIP) message at a session management function (SMF) node [par 0008, 0065, 0068, the receiving, by a session management device, an identifier of a remote user equipment is performed in a control plane manner or a user plane manner. The session management device and the user plane function device in FIG. 1A respectively correspond to a session management function (SMF)]; appending, by the SMF node, to the SIP message, an identification of a policy charging function (PCF) node[par 0068, 0090, 0095, The SMF 105 is responsible for establishing a corresponding session connection on a network side when a user initiates a service, to provide a specific service for the user. The SMF 105 further delivers the packet forwarding policy, a QoS policy, and the like to the UP.  The SMF may first obtain service-related policy information from a policy control function (PCF), and match at least one of the temporary identifier of the remote device, the circuit identifier of the remote device, the device type of the remote user equipment, or the association identifier of the remote user equipment based on the policy information]; passing, by the SMF node, the appended SIP message to a proxy-call session control function (P-CSCF) node, without passing the appended SIP message through the UE[par 0092, 0093, The SMF delivers a policy to a UPF based on the temporary identifier of the remote UE or based on the temporary identifier of the remote UE and a device type of the remote UE. The SMF first generates a related policy for the remote user equipment based on the temporary identifier of the remote UE or based on the temporary identifier of the remote UE and the device type of the remote UE, and sends the related policy to the UPF through an N4 interface. The related policy may be a data flow detection rule (PDR) or a packet forwarding rule (FAR)];
 	Yu fail to show pass SIP message to a proxy-call session control function (P-CSCF) node, select, by the P-CSCF node; selecting, by the P-CSCF node, the identified PCF node; and based at least upon selecting the identified PCF node, initiating the network session for the UE.
 	In an analogous art Karampatsis show pass SIP message to a proxy-call session control function (P-CSCF) node [par 0165, Upon receiving the SIP INVITE response (e.g., a SIP ‘183’ message), the P-CSCF 1104 sends the session information to the selected PCF 1112 (see communication 1130). In one example, the session information includes media session information for the source UE 205 (from the SIP INVITE request)], select, by the P-CSCF node; selecting, by the P-CSCF node, the identified PCF node; and based at least upon selecting the identified PCF node[par 0163,  P-CSCF 1104 may identify a PCF 1112 in the second network slice (see block 1120). For example, the P-CSCF 1104 may determine the need to select a PCF in the second network slice and send session information towards a PCF selection function (not shown)], initiating the network session for the UE[par 0166, Note that this is the same SIP INVITE response received from the correspondent node 1108, which may be a SIP ‘183’ message. The UE 205, in turn, confirms the IMS session by sending a SIP ‘200 OK’ message to the correspondent node (see communication 1138)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Karampatsis because e P-CSCF identifies that a request of resources is to be sent to a different PCF based on the IP address.


Claim(s) 3, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over YU (U.S. Pub No. 20200068385 A1) in view of Karampatsis et al. (U.S. Pub No. 2021/0152615 A1) in further view of Youtz et al. (U.S. Patent No. 10,455,637 B1)


3. Yu and Karampatsis create the method of claim 2, Yu and Karampatsis fail to show wherein the network session comprises a voice over long term evolution (VOLTE) call or a voice over new radio (VONR) call.
 	In an analogous art Youtz show wherein the network session comprises a voice over long term evolution (VOLTE) call or a voice over new radio (VONR) call [abstract, A first network node connects to a Next Generation Mobile network, such as a Fifth Generation (5G) New Radio (NR) network, and receives, from a user equipment, an attach request that additionally includes a Voice over Long Term Evolution (VoLTE) attach request].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Karampatsis, and Youtz because (VoLTE) network is based on the IMS network and provides Internet Protocol (IP) based voice and data service via a network complying with the LTE standard.

12. Yu and Karampatsis convey the system of claim 11, Yu and Karampatsis fail to show wherein the network session comprises a voice over long term evolution (VOLTE) call or a voice over new radio (VONR) call.
  	In an analogous art Youtz show wherein the network session comprises a voice over long term evolution (VOLTE) call or a voice over new radio (VONR) call [abstract, A first network node connects to a Next Generation Mobile network, such as a Fifth Generation (5G) New Radio (NR) network, and receives, from a user equipment, an attach request that additionally includes a Voice over Long Term Evolution (VoLTE) attach request].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Karampatsis, and Youtz because (VoLTE) network is based on the IMS network and provides Internet Protocol (IP) based voice and data service via a network complying with the LTE standard.


Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU (U.S. Pub No. 20200068385 A1) in view of Karampatsis et al. (U.S. Pub No. 2021/0152615 A1) in further view of DAO et al. (U.S. Pub No. 2018/0199398 A1)


9. Yu and Karampatsis provide the method of claim 1, Yu and Karampatsis fail to show wherein receiving the SIP message comprises receiving the SIP message from the UE, and wherein the SMF node communicates with the identified PCF node using an N7 interface.
 	In an analogous art Dao show wherein receiving the SIP message comprises receiving the SIP message from the UE, and wherein the SMF node communicates with the identified PCF node using an N7 interface [par 0358, Another trigger for the PDU session release procedure (6100) occurs when the PCF 222 sends to the SMF 220 a N7 message PCF Session Release Request (6104) message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Karampatsis, and Dao because network requested PDU session release for non-roaming and roaming with local breakout procedure may be used to release a PDU session when the UE. 


18. Yu and Karampatsis provide the system of claim 10, Yu and Karampatsis fail to show wherein receiving the SIP message comprises receiving the SIP message from the UE, and wherein the SMF node communicates with the identified PCF node using an N7 interface.
 	In an analogous art Dao show wherein receiving the SIP message comprises receiving the SIP message from the UE, and wherein the SMF node communicates with the identified PCF node using an N7 interface [par 0358, Another trigger for the PDU session release procedure (6100) occurs when the PCF 222 sends to the SMF 220 a N7 message PCF Session Release Request (6104) message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Karampatsis, and Dao because network requested PDU session release for non-roaming and roaming with local breakout procedure may be used to release a PDU session when the UE. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU (U.S. Pub No. 20200068385 A1) in view of Karampatsis et al. (U.S. Pub No. 2021/0152615 A1), Youtz et al. (U.S. Patent No. 10,455,637 B1) in further view of DAO et al. (U.S. Pub No. 2018/0199398 A1)


20. Yu and Karampatsis define the one or more computer storage devices of claim 19, Yu and Karampatsis fail to show wherein the network session comprises a voice over long term evolution (VOLTE) call or a voice over new radio (VONR) call; 
 	In an analogous art Youtz show wherein the network session comprises a voice over long term evolution (VOLTE) call or a voice over new radio (VONR) call [abstract, A first network node connects to a Next Generation Mobile network, such as a Fifth Generation (5G) New Radio (NR) network, and receives, from a user equipment, an attach request that additionally includes a Voice over Long Term Evolution (VoLTE) attach request].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Karampatsis, and Youtz because (VoLTE) network is based on the IMS network and provides Internet Protocol (IP) based voice and data service via a network complying with the LTE standard.
 	Yu and Youtz fail to show the identification of the policy PCF node comprises an internet protocol (IP) address or a fully qualified domain name (FQDN); receiving the session initiation message comprises receiving the session initiation message from the UE;
 	In an analogous art Karampatsis show the identification of the policy PCF node comprises an internet protocol (IP) address or a fully qualified domain name (FQDN) [par 0163,  the P-CSCF 1104 may use the IP address in the SDP offer to discover the PCF 1112, for example from a Bootstrapping Function (“BSF”) of Diameter Routing Agent (“DRA”) in the mobile network. In a further embodiment, the P-CSCF 1104 may establish a Diameter session with the selected PCF 1112]; receiving the session initiation message comprises receiving the session initiation message from the UE[par 0161, the UE 205 may send the SIP INVITE request using the IP address of the PDU session used for IMS signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Youtz, and Karampatsis because e P-CSCF identifies that a request of resources is to be sent to a different PCF based on the IP address.
  	Yu, Youtz, and Karampatsis fail to show the first network node communicates with the identified policy node using an N7 interface.
 	In an analogous art Dao show the first network node communicates with the identified policy node using an N7 interface [par 0358, Another trigger for the PDU session release procedure (6100) occurs when the PCF 222 sends to the SMF 220 a N7 message PCF Session Release Request (6104) message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Youtz, Karampatsis, and Dao because network requested PDU session release for non-roaming and roaming with local breakout procedure may be used to release a PDU session when the UE. 


Response to Arguments

The proffered combination of Aravamudhan and Castro does not teach, suggest, or disclose all of the elements of amended claim 1. More specifically, the proffered combination of Aravamudhan and Castro does not teach at least that an SMF appends an identification of a PCF to a received session initiation protocol (SIP) message and then passes the appended SIP message to a P-CSCF.
The signaling described by the cited portions Castro would occur within what became the 4G PCRF, and thus would not span the specific separate network nodes as claimed.Therefore, the proffered combination Aravamudhan with Castro does not map to the 5G network nodes identified in the independent claim.
Further, the reason for suggesting the modification of Aravamudhan with Castro is impermissible hindsight. The Final Office Action provides no indication that Aravamudhan had any problem to solve regarding a P-CSCF and SMF (or their 4G equivalents) selecting different PCFs (or the 4G equivalent).


The examiner respectfully disagrees the applicant arguments are moot in view of newly rejected claims.

Claim 20 has a limitation “the first network node communicates with the identified policy node using a Gx interface or an N7 interface” which has been present since the original filing. The Final Office Action does not address this limitation; nor did the Office Action of November 24, 2021. Thus, the 35 U.S.C. § 103 rejection of claim 20 is deficient, making finality of the current office action improper.

The examiner respectfully disagree the final office action date on 4/6/22 address the issue, but applicant argument is moot in view of newly rejected claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468